Per Curiam,
The plaintiffs rested after offering in evidence the written instrument upon which they brought their action. It was in the following form: “Allentown, Pa., *216April 16, 1914. Received of Thomas A. Dunn forty-seven shares of Lehigh Bleaching and Dyeing stock, par value $100 per share, which I agree to return or pay for, the sum of four thousand dollars on or before the 27th of April, 1914. Less the reduction of note which I hold. [Signed] Louis Tisch.” With nothing more before the jury the learned trial judge properly said: “The motion for a nonsuit is sustained, because the contract produced by plaintiffs, upon which the claim is based, shows a possible indebtedness against the defendant, but based upon the four thousand, less a certain note held by the defendant. The plaintiff is dead, the defendant’s mouth is sealed. It is evident from the paper that there was no indebtedness of four thousand dollars owing from the defendant to the plaintiff under any circumstances, and as there is no evidence produced by which the court can ascertain what would be a just verdict against this defendant, the nonsuit is sustained.”
Judgment affirmed.